Claim Rejections - 35 USC § 112
Claims 1, 2 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a stopper mechanism including a plurality of first cutouts, a plurality of second cutouts” and ascribes limitations particular to the first plurality (see Claim 1 last paragraph) and then the second (see claim 2 which reads only on the first embodiment in Figs. 1-6).  However, the stopper mechanism of the first embodiment in Figs. 1-6 is disclosed as comprising just one plurality of cutouts, the four stopper holes 22c (see paragraph 0043) and there is nothing in the specification distinguishing the holes 22c into a plurality of first cutouts, and a plurality of second cutouts.  Thus there is no way to determine which of the four holes 22c constitute the plurality of first cutouts recited in the last paragraph of claim 1, or constitute the plurality of second cutouts recited in claim 2.

Claim Rejections - 35 USC § 102
Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara, US 6,837,354.  Uehara shows a damper device (1) comprising: 
a first rotor (2, 12,13)  including a plurality of first accommodation portions (41); 
a second rotor (3, 8) disposed to be rotatable relative to the first rotor, the second rotor including a plurality of second accommodation portions (43), each of the plurality of second accommodation portions including a pair of pressing surfaces (65) on both circumferential ends thereof; 
a plurality of elastic members (30) accommodated in a plurality of pairs of the first and second accommodation portions, the plurality of elastic members configured to elastically couple the first rotor and the second rotor in a rotational direction; and 
a stopper mechanism (86) including a plurality of first cutouts (see in Fig. 8 two of four cutouts 8c), a plurality of second cutouts (see in Fig. 8 the other two of four cutouts 8c) and a plurality of stop members (22), a pair of the first and second cutouts provided on both circumferential sides of the each of the plurality of second accommodation portions so as to circumferentially extend therefrom, the plurality of stop members fixed to the first rotor (col. 7, lines 43-59), each of the plurality of stop members circumferentially movable within the pair of the first and second cutouts (col. 10, lines 27-28), wherein 
the second rotor includes a first protruding portion (see in Fig. 8 the portion of pressing surface 65 that does not include the concave part 65a) circumferentially protruding on one of the pair of pressing surfaces of the each of the plurality of second accommodation portions, and the plurality of first cutouts are holes, each of the plurality of first cutouts extending at an end thereof located closer to the each of the plurality of second accommodation portions toward the first protruding portion.

Allowable Subject Matter
Claims 2 & 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 2 & 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  At Figs. 3a-3c, Kittel shows a damper device comprising the cutout 43 of a stopper mechanism communicating with a second accommodation portion 23 of a second rotor 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679